EXHIBIT10.2

 
 
 
 

--------------------------------------------------------------------------------

 
 
License Agreement


BY AND BETWEEN


ZOOM TELEPHONICS, INC.


AND


JIANGSU LEIMONE ELECTRONICS CO., LTD.






Dated:  October 18, 2010
 

--------------------------------------------------------------------------------

 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


LICENSE AGREEMENT


This LICENSE AGREEMENT (“Agreement”) is made as of this 18th day of October,
2010 (“Effective Date”) by and between Zoom Telephonics, Inc., a corporation
incorporated in the State of Delaware, USA, and Jiangsu Leimone Electronics Co.,
Ltd., a company organized under the laws of the People’s Republic of China
(PRC).  Each of the parties to this Agreement is individually referred to herein
as a “Party” and collectively as the “Parties.”


WHEREAS, Zoom Telephonics, Inc. is the owner of certain rights, title and
interest in and to the ZOOM Marks (as defined hereafter);


WHEREAS, on January 28, 2009, Zoom Telephonics, Inc. entered a license agreement
with Tianjin Tong Guang Group Digital Communication Co., Ltd., a company
organized under the laws of the PRC (“Tianjin Tong Guang”) to grant Tianjin Tong
Guang a license to use the ZOOM Marks (the “Tianjin Tong Guang License”)
worldwide;


WHEREAS, on October 18, 2010, Zoom Telephonics, Inc., Jiangsu Leimone
Electronics Co., Ltd. and Tianjin Tong Guang entered into a Binding Letter
Agreement (“Binding Letter Agreement”) which provided that the Tianjin Tong
Guang License was terminated as of the Effective Date of the Binding Letter
Agreement;


WHEREAS, in the Binding Letter Agreement, Zoom Telephonics, Inc. (“Licensor”)
agreed to grant a license in its worldwide rights with the exception of the
territory of the PRC to Jiangsu Leimone Electronics Co., Ltd. (“Licensee”) on
the terms set forth herein;


NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein and in
the Binding Letter Agreement, and intending to be legally bound hereby, the
Parties agree as follows:
 
ARTICLE 1
INTERPRETATION


In this Agreement unless the context otherwise requires:-


(1)  The following words and expressions have the following meanings
respectively:-


Agreement has the meaning set forth in the first sentence of this Agreement;


Applicable Laws means all applicable laws of the USA, State of Delaware,
including applicable related laws, rules, statutes and regulations and any
rules, consents, approvals, authorizations, guidelines, orders, ordinances,
bylaws, requirements and policies of any local authority;
 
 
2

--------------------------------------------------------------------------------

 


Business Day means any day from Monday through Friday (both dates inclusive)
which is not a public holiday in Dover, Delaware;


Person means any individual or legal entity;


PRC means the People’s Republic of China, not including Hong Kong SAR, Macao SAR
and Taiwan;


USA means the United States of America; and


ZOOM Marks means the trademarks, service marks, trade names, logos and designs
set forth in Exhibit B attached hereto and made a part hereof by reference, in
the style and print set forth therein, and any worldwide registrations or
applications for registrations thereof, partial details of which are set forth
in Exhibit B and any other marks which Licensor may adopt for use in connection
with the Licensed Goods and Services.


(2) References to Articles and Section are references to Articles and Sections
of this Agreement, unless specified otherwise.


(3) Headings or captions to Articles and Sections are for convenience only and
shall not affect the interpretation hereof.


(4) References to the singular number include references to the plural and vice
versa; references to the masculine or neuter gender include references to the
feminine and neuter or, as the case may be, masculine and feminine genders.


(5) The use of the words “commercially reasonable” and “commercially reasonably”
shall be construed according to Delaware law and shall include the concept of
good faith and fair dealing.


(6) All Exhibits attached to this Agreement are incorporated in, and made a part
of, this Agreement.


(7) All of the parties to this Agreement have participated fully in the
negotiation and preparation hereof, and, accordingly, this Agreement shall not
be more strictly construed against any one of the parties hereto.


(8) Time shall be of the essence for each and every provision of this Agreement.


(9) If the date for performance of an obligation falls on a day which is not a
Business Day then the date for the performance of that obligation shall be the
next Business Day.


 
3

--------------------------------------------------------------------------------

 


ARTICLE 2
GRANT OF LICENSE
2.1  Grant
 
To the extent Licensor has rights for such goods and services or later acquires
such rights pursuant to Section 5.4 hereof (“Licensor’s Registered Rights”),
Licensor hereby grants to Licensee an exclusive license to use the ZOOM Marks as
trademarks, service marks or trade names solely in connection with those goods
and services specifically listed in Exhibit A for the territories set forth in
Exhibit A (goods and services described in Exhibit A, the “Licensed Goods and
Services”), subject to and in accordance with the terms and conditions of this
Agreement, and Licensee accepts such license.  Licensee shall use the ZOOM Marks
subject to the control of Licensor or its designee as provided in this
Agreement.  Given the evolving nature of Licensor’s Registered Rights, Exhibit A
may be amended from time to time by mutual written consent of the
Parties.  Licensor also grants to Licensee the following additional rights:
 
(i)   
the right to use ZOOM in the Domain Name www.zoom.com;

 
(ii)   
the right to use ZOOM in Licensee’s Company Name; and

 
(iii)   
the right to use ZOOM in a Trading Symbol.



2.2  Term
 
Subject to earlier termination as provided in Article 7 hereof, the term of this
Agreement shall be perpetual.


2.3  Form of Mark
 
Before commercial production and distribution of any Licensed Goods, marketing
material or any other item bearing any reference to the Zoom Marks, Licensee
shall submit to Licensor all preliminary and proposed final artwork, prototypes,
mock-ups and pre-production samples of each Licensed Good, including all styles,
colors and variations, together with its labels, tags, cartons and containers
and including packaging and wrapping materials and all advertising and
promotional materials, for approval and free of charge to Licensor.  Failure by
Licensor to approve or disapprove any item required to be submitted hereunder
shall be deemed a disapproval by Licensor.  Approval of an item or Licensed Good
which uses particular artwork does not imply approval of such artwork with a
different item or Licensed Good or of such item or Licensed Good with different
artwork. Licensee acknowledges that Licensor’s approval of an item or Licensed
Good does not imply approval of, or license to use, any non-Licensor controlled
elements contained in any item or Licensed Good. After a sample of an item has
been approved, Licensee shall not make any changes without resubmitting the
modified item for Licensor’s written approval. All decisions by Licensor
relating to disapproval of any Licensed Good shall be made in its sole
discretion, and shall be final and binding on Licensee and shall not be subject
to review in any proceeding.


2.4  Reservation of Licensor’s Rights
 
Licensor reserves the right to use, and to grant to any other licensee the right
to use, the ZOOM Marks in connection with items other than the Licensed Goods
and Services within the Territory.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 3
USE OF ZOOM MARKS
3.1  Quality Standards
 
Licensee agrees that the nature and quality of all services rendered and goods
sold by Licensee in connection with the Licensed Goods and Services shall at all
times be maintained at a high level of quality equivalent to that of goods and
services bearing the ZOOM Marks and being manufactured, offered and sold by
Licensor as of the Effective Date.


3.2  Licensee’s Cooperation
 
Licensee agrees to cooperate with Licensor in facilitating control by Licensor
or its designee of the nature and quality of the services rendered and goods
sold or used by Licensee in connection with the ZOOM Marks and the Licensed
Goods and Services, to permit reasonable inspection of Licensee’s operations,
and to supply Licensor or its designee with specimens of all uses of the ZOOM
Marks upon request. Licensee shall comply with all Applicable Laws and
regulations and obtain all appropriate governmental approvals relating to the
sale or manufacture of goods and the sale or rendering of services by Licensee
under the ZOOM Marks. Licensor shall reasonably cooperate with Licensee where
appropriate and as requested to facilitate Licensee’s compliance with all
Applicable Laws relating to the sale or manufacture of goods and the sale or
rendering of services by Licensee under the ZOOM Marks.


3.3  Rules and Regulations
 
Licensor may from time-to-time, in writing, promulgate uniform rules and
regulations to Licensee relating to the manner of use of the ZOOM Marks.


ARTICLE 4
CONSIDERATION


In consideration of Licensor’s granting license and providing services in
accordance with this Agreement, Licensee has consummated the transactions
provided in the Binding Letter Agreement.




ARTICLE 5
TRADEMARKS AND RELATED RIGHTS


5.1  Ownership of Marks
 
Licensee acknowledges that the ZOOM Marks have acquired valuable goodwill in the
minds of the trade and the public and those services and products bearing the
ZOOM Marks have acquired a desirable reputation.  Within the Territory, Licensee
acknowledges that it has no claim to any right, title and interest in and to the
ZOOM Marks or any and all forms or embodiments thereof nor to the goodwill
attached to the ZOOM Marks in connection with the business, operations and goods
in relation to which the same have been and may be used by Licensee or by
Licensor, except as expressly set forth in this Agreement.  Within the
Territory, the use of the ZOOM Marks in connection with the Licensed Goods and
Services shall be deemed to have been made by and for the benefit of the
Licensor for purposes of trademark registration and otherwise.
 
 
5

--------------------------------------------------------------------------------

 


5.2  Registration Rights
 
Within the Territory, Licensee acknowledges that only Licensor may file and
prosecute a trademark, service mark, copyright or other application or
applications to register the ZOOM Marks or any other proprietary rights related
thereto in any jurisdiction.  Licensee shall (at Licensor’s expense) do such
commercially reasonable things as Licensor or its designee may reasonably
request in connection with the registration or protection of the ZOOM Marks or
any other proprietary rights related thereto including, without limitation,
entering into and filing with the relevant authority a registered user
agreement.


5.3  Compliance with Laws
 
Licensee agrees and undertakes to use the ZOOM Marks strictly in compliance with
and observance of any and all trademark and copyright laws and to use such
markings in connection with the ZOOM Marks as may commercially reasonably be
requested by Licensor.
 
5.4  Trademark Prosecution
 
The prosecution and maintenance of all trademark applications and registrations
for the ZOOM Marks shall be controlled by, and within the sole discretion of
Licensor at its sole expense, but upon the written request of Licensee, Licensor
shall promptly provide Licensee with copies of all correspondence to or from any
domestic or foreign trademark office regarding the prosecution and maintenance
of all trademark applications and registrations regarding or related to the ZOOM
Marks.  From time to time and at any time during the Term of this Agreement upon
request by Licensee, Licensor shall file additional trademark applications for
the ZOOM Marks to include additional goods and services included in the Licensed
Goods and Services or to cover additional jurisdictions as required by the
Licensee’s business needs (the “Requested Registrations”).  Licensee shall be
solely responsible for all reasonable costs of filing, prosecuting and
maintaining the Requested Registrations.
 
5.5  Assignment
 
To the extent any rights in and to the ZOOM Marks are deemed to accrue to
Licensee, Licensee hereby assigns any and all such rights, at such time as they
may be deemed to accrue, to Licensor.  Licensee shall execute any and all
commercially reasonable documents and instruments requested by Licensor which
Licensor may deem necessary, proper or appropriate to accomplish or confirm the
foregoing.  Any such assignment, transfer or conveyance shall be without
consideration other than the mutual agreements contained herein.  Upon the
termination of this Agreement for any reason whatsoever, Licensee will execute
and file any and all commercially reasonable documents and instruments requested
by Licensor which Licensor may deem necessary, proper or appropriate to
terminate any and all of Licensee’s rights under any trademark registrations,
registered user agreements and other documents regarding the ZOOM Marks.
 
 
6

--------------------------------------------------------------------------------

 


5.6  Use Inures to Licensor
 
All use of the Zoom Marks by Licensee inures to and shall be for the benefit
of  Licensor.


5.7  No Challenge
 
Licensee shall never (i) challenge the validity or ownership of any of the ZOOM
Marks by Licensor or any application for registration thereof or any
registrations thereof in any jurisdiction by Licensor or (ii) contest the fact
that Licensee’s rights under this Agreement shall terminate upon termination of
this Agreement within the Territory.




ARTICLE 6
WARRANTIES AND LITIGATION
 
6.1  Warranty
 
Licensor represents to Licensee that (i) Licensor has registered the ZOOM Marks
as shown on Exhibit B; and (ii) to Licensor’s knowledge, no person is contesting
the registrations as of the date hereof. As of the date hereof, Licensor is not
engaged in the defense of any intellectual property infringement claim brought
by any person alleging that any of the ZOOM Marks infringe upon another’s
intellectual property.  Licensee accepts that it shall have no remedies against
Licensor in the event that Licensee is prevented from using the ZOOM Marks or
any part of them.


6.2  Conduct of Litigation
 
The conduct of any legal or other action, including any proceeding before any
court or governmental authority, arising from any dispute with any third party
concerning use of any of the ZOOM Marks or any similar name or mark (a “Relevant
Action”) shall, within the Territory, at Licensor’s option (exercisable by
written notice given by Licensor to Licensee at any time), be under the absolute
control of Licensor even if:
 
(i)      
Licensor may not be a party to such suit; or

 
(ii)      
Licensee may be determined to be responsible for costs thereof.



In particular, without limitation, upon Licensor exercising its option Licensor
shall have the sole power to conduct any Relevant Action and to determine
whether and when any settlement or compromise should be made or paid in respect
of any Relevant Action and Licensee shall not be entitled to conduct any
Relevant Action or to make or pay any such settlement or compromise without the
consent of Licensor.  Licensor shall have the sole power and absolute discretion
to determine what action, if any, will be taken with respect to any unauthorized
use, infringement or act of unfair competition by third parties to stop such
use, infringement or act or otherwise to protect any of the ZOOM Marks. Licensee
shall, at Licensor’s expense, cooperate with Licensor with respect to any
Relevant Action, and if requested by Licensor, Licensee will join with Licensor
as a party to any action brought by Licensor for such purpose at Licensor’s
expense. Any recovery as a result of such action shall belong solely to Licensor
and Licensee shall account to Licensor in respect of any amounts received by it
as a result thereof, except to the extent necessary for Licensee to reimburse
itself for actual, reasonably incurred out-of-pocket expenses incurred by
Licensee in the conduct of such action at Licensor’s request and substantiated
by written evidence provided to Licensor.
 
 
7

--------------------------------------------------------------------------------

 




ARTICLE 7
TERMINATION
7.1  Termination by Licensor
 
If at any time:
(i)      
Licensee breaches any material provision of this Agreement and, in the case of a
breach which is capable of remedy, such breach is not remedied within ninety
(90) days of the date of service upon Licensee of a notice given by Licensor
requiring that it be remedied, or if such breach is capable of remedy but cannot
reasonably be remedied or cured within such ninety (90)-day period, and Licensee
fails to commence such remedy or cure within such ninety (90)-day period or at
any time thereafter fails diligently to prosecute such remedy or cure to
completion;

 
(ii)      
the performance by Licensor or Licensee of any of their respective material
obligations under this Agreement shall be illegal under Applicable Laws or under
the laws of the jurisdiction in which Licensor and Licensee are incorporated or
formed or the laws of any jurisdiction where Licensor carries on business or
holds assets; or

 
(iii)      
an effective resolution is passed, or an effective order made by a court of
competent jurisdiction, for the dissolution, liquidation or winding up of
Licensee or any event having similar consequences occurs in any jurisdiction in
which a material part of its assets is held;

such occurrences shall be defaults under this Agreement (other than clause (ii)
above) and Licensor may, by not less than ninety (90) days’ notice, terminate
this Agreement with effect from the expiration of such notice.


7.2  Termination by Licensee
 
If at any time:
(i)      
Licensor breaches any material provision of this Agreement and, in the case of a
breach which is capable of remedy, such breach is not remedied within ninety
(90) days of the date of service upon Licensor of a notice given by Licensee, or
if such breach cannot reasonably be remedied or cured within such ninety
(90)-day period, Licensor fails to commence such remedy or cure within such
ninety (90)-day period or at any time thereafter fails diligently to prosecute
such remedy or cure to completion;

 
(ii)      
the performance by Licensor or by Licensee of any of their respective
obligations shall be illegal under Applicable Laws; or

 
(iii)      
an effective resolution shall be passed, or an effective order made by a court
of competent jurisdiction, for the dissolution, liquidation or winding up of
Licensor or any event having similar consequences occurs in any jurisdiction in
which a material part of its assets is held, or a receiver or similar officer is
appointed of any material part of its assets, or Licensor becomes insolvent or
is unable to pay its debts as they fall due or suspends payment of its debts or
enters into any composition or arrangement for the benefit of its creditors;

such occurrences shall be defaults under this Agreement (other than clause (ii)
above) and Licensee may, by ninety (90) days’ notice in writing (or immediately
in the case of clause (iii) where Licensor is insolvent or unable to pay its
debts or suspends payment of its debts), terminate this Agreement with effect
from the expiration of such notice.


7.3  Termination Provisions Considered Independently
 
Each paragraph of Sections 8.1 and 8.2 hereof shall be construed independently
and shall be without prejudice to the generality of any other paragraph thereof.
 
 
8

--------------------------------------------------------------------------------

 


7.4  Non-Exclusive Remedies
 
To the extent that the event which gives rise to a termination of this Agreement
pursuant to this Article 8 is due to a breach hereof by the non-terminating
party, the rights of the terminating party granted under this Article 7 shall be
in addition to, and not in substitution for or limitation of, any and all rights
and remedies available by reason of Applicable Laws or equity to the party
exercising the rights granted under this Article 7; and the terminating party
shall be entitled to damages under each terminated agreement as if the breach
under this Agreement were a breach thereunder.


ARTICLE 8
EFFECT OF TERMINATION
8.1  Effect of Termination
 
Upon the termination of this Agreement pursuant to Article 7 hereof (or
otherwise), Licensee shall forthwith discontinue all use of any of the ZOOM
Marks and any variation or simulation thereof, or any mark, name, logo or design
similar to any of the ZOOM Marks, or any other proprietary rights related
thereto and shall forthwith cease to use (and shall upon request deliver up to
Licensor or destroy on oath) any business materials, advertising or promotional
materials, operating supplies or equipment bearing any of the ZOOM Marks, any
variation or simulation thereof, or any mark, name logo or design similar to any
of the ZOOM Marks.  Upon such termination, Licensee hereby irrevocably releases
and disclaims any right or interest in or to any and all of the ZOOM Marks and
proprietary rights related thereto, and Licensee agrees that all rights in the
ZOOM Marks, proprietary rights related thereto and goodwill connected therewith
remain the property of Licensor. Licensee shall be permitted for a period of
ninety (90) days from the date of termination to use or sell inventory,
operating supplies or equipment bearing any of the ZOOM Marks, any variation or
simulation thereof, or any mark, name, logo or design similar to any of the ZOOM
Marks, only in connection with the Licensed Goods and Services, but not
otherwise or thereafter and provided that such use is at all times consistent
with Section 3.1.


8.2  Reservation of Remedies
 
Notwithstanding any termination of this Agreement pursuant to Article 8 hereof
or otherwise, unless otherwise expressly excluded, Licensee and Licensor shall
have, and hereby reserve, all of the rights and remedies which they may have, at
law or in equity, including, but not limited to, the enforcement of all rights
relating to the establishment, maintenance or protection of any of the ZOOM
Marks or otherwise relating to this Agreement.  Licensee and Licensor shall
continue to have rights and remedies with respect to damages for breach of this
Agreement on the part of the other party.  The provisions of Articles 1, 3, 5,
6, 8 and 11 hereof shall survive any termination of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 


ARTICLE 9
EQUITABLE RELIEF


Licensee acknowledges that Licensor will suffer great and irreparable harm as a
result of its breach of any covenant to be performed by Licensee under this
Agreement (including, without limitation, any negative covenant), and, whether
such breach occurs before or after the termination of this Agreement. Licensee
acknowledges that Licensor shall be entitled to apply for and receive from any
court of competent jurisdiction a temporary restraining order, preliminary
injunction or permanent injunction, without any necessity of proving actual
damages or any requirement for the posting of a bond or other security,
enjoining Licensee from further breach of this Agreement, including, without
limitation, any further infringement or impairment of Licensor’s rights
including, without limitation, further infringement or impairment of Licensor’s
rights in and to any of the ZOOM Marks. Such relief shall be in addition to and
not in substitution of any other remedies available to the aggrieved party
pursuant to this Agreement or by operation of law or otherwise.


ARTICLE 10
ASSIGNMENT AND TRANSFER


The rights and powers of Licensor and Licensee under this Agreement shall not be
assignable or otherwise transferrable without the prior written consent of the
other Party.  In particular, the license granted herein is strictly personal to
Licensee and none of the rights granted to Licensee hereunder may be assigned,
transferred or sub-licensed by Licensee to any Person without the prior written
consent of Licensor. Such consent may be given or withheld in the absolute
discretion of Licensor and Licensor shall not be obliged to give any reason for
its decision.  Notwithstanding the foregoing, Licensor acknowledges and agrees
that, subject to the terms and conditions of this Agreement, Licensee has the
right to assign, transfer or sub-license its rights under this Agreement to any
of its subsidiaries and/or affiliates. If Licensee attempts to assign transfer
or grant a sub-license in violation of the terms hereof, Licensor may (as a
non-exclusive remedy) by notice to Licensee immediately terminate the rights,
licenses and privileges granted hereunder to Licensee.
 
 
10

--------------------------------------------------------------------------------

 


ARTICLE 11
MISCELLANEOUS


11.1  Confidentiality of Information
 
Neither of the parties shall at any time, whether before or after the
termination of this Agreement, use or communicate to any Person (other than in
the course of the proper performance of its duties hereunder, or to appropriate
professional advisors, attorneys, accountants and consultants, or as required by
Applicable Laws or by the law of the jurisdiction where such party is
incorporated or organized, carries on business or holds any assets, or pursuant
to a valid subpoena or court order or by the applicable regulations of any stock
exchange) any trade secrets or confidential information of the other party
identified as “confidential” by such party which it may receive during the
Term.  This Section 11.1 shall survive the termination of this Agreement.


11.2  Right to Make Agreement
 
Each party represents and warrants that it has full power and authority to
execute and deliver this Agreement and that neither the execution nor the
delivery of this Agreement, nor the finalization of the transactions
contemplated hereby shall violate any provision of existing law or any existing
judgment, injunction, writ, order or decree of any court or governmental
authorities or other authority having jurisdiction over it, or will result in or
constitute a breach or default under any indenture, contract, other commitment
or restriction to which it is a party or by which it is bound, or shall require
any consent, vote or approval which has not been taken, or at the time of the
transaction involved shall not have been given or taken.


11.3  No Waiver
 
The failure of either party to insist upon a strict performance of any of the
terms or provisions of this Agreement, or to exercise any option, right or
remedy herein contained, shall not be construed as a waiver or as a
relinquishment of such term, provision, option, right or remedy, but the same
shall continue and remain in full force and effect.  No waiver by either party
of any term or provision hereof shall be deemed to have been made unless
expressed in writing and signed by such Party.


11.4  Severability
 
If any portion of this Agreement shall be declared invalid by order, decree or
judgment of a court of competent jurisdiction, this Agreement shall be construed
as if such portion had not been inserted herein except when such construction
would constitute a substantial deviation from the general intent and purpose of
the Parties as reflected in this Agreement.


11.5  Further Assurances
 
The Parties shall take any actions including, without limitation, execute any
further documentation necessary to make this Agreement, or to confirm that this
Agreement is, fully and legally effective, binding and enforceable as between
them and as against third parties, and to enable the Parties to perfect their
rights.


11.6  Entire Agreement
 
This Agreement and the Exhibits referred to herein constitute the entire
agreement between the Parties relating to the subject matter hereof, superseding
all prior agreements or undertakings, oral or written. Each Party confirms to
the other Party that in entering into this Agreement it has not relied on any
statement, warranty or other representation made or information supplied, by or
on behalf of the other Party. Any change, modification or amendment of this
Agreement shall be in writing and signed by the Party against whom enforcement
is sought.
 
 
11

--------------------------------------------------------------------------------

 


11.7  Notices
 
All notices, statements, demands, requirements or other communications and
documents required or permitted to be given, served or delivered to any Party
under this Agreement (a “Communication”) shall be in writing in the English
language and shall be either (1) delivered by hand (including, without
limitation, delivery by courier) or sent by prepaid certified or registered mail
(airmail in the case of all international Communications), with return receipt
requested, to that Party at its address stated below, or (2) sent by electronic
mail to the Person and email address identified below (and in all cases under
this subparagraph (2) a copy shall also be dispatched immediately by prepaid
certified or registered mail or by courier or by hand delivery to the
addressee), or to such other Person and address as that Party may from
time-to-time have notified the other Party as being its representative Person
and address for the purposes of this Agreement to the exclusion of all
previously applicable Persons and/or addresses. A Communication once given,
served or delivered shall be irrevocable without the consent of the recipient
which may be given or withheld in its absolute discretion. A Communication shall
be deemed to have been given served or delivered:


(i)      
if delivered by hand, upon delivery (including, without limitation, delivery by
courier) on the date of the delivery (and in the case of delivery by courier as
evidenced by the signed receipt obtained by the courier service upon delivery);
 

(ii)      
if sent by mail, upon proof of receipt or refusal; and



(iii)      
if sent by electronic mail, the date of transmission if during business hours in
the place of its receipt or, if it is not, the next succeeding Business Day in
the place of its receipt, subject to its having in fact been received; if the
electronic mail is not received, then the date of receipt of the paper copy
transmitted to the recipient shall control.



The addresses of the parties are as follows, until changed by notice:


Licensee:                      
Jiangsu Leimone Electronics Co., Ltd.
Zongyi Digital City,
Tushannan village, Tongzhou City,
Jiangsu Province 226376, People’s Republic of China


Licensor:
Zoom Telephonics, Inc.
207 South Street
Boston, Massachusetts 02111
Attn:  Frank Manning
Email:  frankm@zoom.com
 
 
12

--------------------------------------------------------------------------------

 
 
with a copy to:


John L. DuPre’
Hamilton, Brook, Smith & Reynolds, P.C.
530 Virginia Road, P.O Box 9133
Concord, Massachusetts  01742
Email:  john.dupre@hbsr.com


11.8  Multiple Counterparts
 
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one (1) and the same agreement.  This Agreement may be executed using signature
pages sent by electronic mail where the Party using such signature pages
represents that the electronically transmitted page is a true and accurate copy
of an original execution page.


11.9  Binding on Successors and Assigns
 
This Agreement shall benefit and be binding upon the Parties hereto and their
respective successors and assigns.


11.10  Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware.


11.11  Jurisdiction and Venue
 
Each Party hereby irrevocably submits to the exclusive jurisdiction of the
courts in the State of Delaware.
 
 
13

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been duly executed on the date first
above written.


LICENSOR:  ZOOM TELEPHONICS, INC.
       
By:
/s/ Frank B. Manning        Frank Manning     Chairman and President    
Address:  207 South Street, Boston, Massachusetts 02111, USA  

 


LICENSEE:  JIANGSU LEIMONE ELECTRONICS COMPANY, LTD.
       
By:
/s/ Lei Gu      Lei Gu     Chairman     Address:Zongyi Digital City, Tushannan
village, Tongzhou City, Jiangsu Province 226376
People’s Republic of China
 

 
   
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT A
LICENSED GOODS AND SERVICES
 
 
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 

LICENSED GOODS AND SERVICES






MARK:       ZOOM


TERRITORY:  Worldwide (Except People’s Republic of China)


GOODS:  Mobile phones (excluding cordless landline phones); Accessories for
using mobile phones (excluding cordless landline phones), such as chargers,
carrying cases and antennas


SERVICES:  All retail sales, repair and maintenance of the above-mentioned Goods


MARK:  HAYES (word and design)


TERRITORY:  Greater China, including the People’s Republic of China, Hong Kong,
Taiwan and Macau


GOODS:  Mobile phones (excluding cordless landline phones); Accessories for
using mobile phones (excluding cordless landline phones), such as chargers,
carrying cases and antennas, infrastructure equipment for mobile phone
operators; Software for mobile phones (e.g. ring tones, wallpaper, etc.); Global
Positioning System (GPS) device; 2-way radios; Mobile television


SERVICES:    All retail sales, repair and maintenance of the above-mentioned
Goods
 
 
 
16

--------------------------------------------------------------------------------

 
 



 
EXHIBIT B

ZOOM MARKS




 
 
 
 
 
 
 
 

 
 
17

--------------------------------------------------------------------------------

 


ZOOM MARKS
 
Country
Mark
Class
Ser. No./ Reg. No.
Status
United States
ZOOM
9
74/399,844 / 1,892,967
Registered
United States
ZOOM
9
75/099,664 / 2,380,110
Registered
United States
ZOOM
9
75/684,799 / 2,675,838
Registered
United States
ZOOM
35
75/982,358 / 2,784,568
Registered
United States
ZOOM
9 & 38
75/687,137 / 2,891,467
Registered
United States
ZOOM (Internet Services)
30
77/800,462
Allowed
United States
HAYES
9
73/409,401 / 1,300,248
Registered
United States
HAYES & H LOGO
9
73/319,703 / 1,197,778
Registered
Benelux
ZOOM
9
807660 / 544969
Registered
Brazil
H LOGO & HAYES
9
813767865 / 813767865
Registered
Canada
HAYES
 
503,195 / 309,698
Registered
Canada
H LOGO
 
503,194 / 289,338
Registered
China (PRC)
H LOGO & HAYES
9
- / 264789
Registered
Colombia
H LOGO & HAYES
9
92239312 / 126800
Registered
European Community
ZOOM
9
001174929 / 001174929
Registered
European Community
ZOOM (Expanded)
9 & 38
006694129 /
Pending
European Community
H LOGO & HAYES
9
1213859 / 1213859
Registered

 
 
18

--------------------------------------------------------------------------------

 
 
Country
Mark
Class
Ser. No./ Reg. No.
Status

Germany
ZOOM
9
Z116209WZ/ 2,911,941
Registered
Hong Kong
ZOOM
3
199908332 / 2007B00096
Registered
Hong Kong
ZOOM
38
199908334 / 2000B13533
Registered
Hong Kong
H LOGO & HAYES
9
21231986 / 2160B1988
Registered
Japan
H LOGO & HAYES
9
S59-065964 / 1949940
Registered
Israel
ZOOM
9, 35 & 38
183180 / 183180
Registered
Saudi Arabia
ZOOM
9
76712 / 668/52
Registered
Saudi Arabia
HAYES
9
00 / 135/40
Registered
Singapore
H LOGO & HAYES
9
T93/07421G / T93/07421G
Registered
South Africa
H LOGO & HAYES
 
B84-3597 / B84/3597
Registered
Taiwan
HAYES
 
- / 732277
Registered
Turkey
ZOOM (Expanded)
9
2006/02257 /
Pending
Turkey
ZOOM (Expanded)
38
2006/02257 / 200602257
Registered
Turkey
ZOOM
9
2009/61933
Pending
United Kingdom
ZOOM
9
1,540,732 / 1,540,732
Registered



 
 
19

--------------------------------------------------------------------------------

 
 
Exhibit C


Tianjin Tong Guang License
 
 
 
 
 
 
20
 